Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Section 112(b) indefiniteness rejections are hereby withdrawn.
Applicant's arguments have been fully considered but they either have been rendered moot in view of the new grounds of rejection set forth below, or are not persuasive. Specifically, Applicant’s arguments against the previous application of the teachings of Jen and Loehr stem from its assertion that the time durations T1 and T2 do not begin at the same point in time.  This has been addressed below, in the rejections of the independent claims, where the duration T1+T2 is cited as teaching the recited “first duration”.  Please see rejection below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12-14, 1, 3, 5-7, 15, 17, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0081743 A1 to Loehr et al., in view of U.S. Patent Publication No. 2010/ 322097 A1 to Jen, further in view of U.S. Patent Publication No. 2019/0342911 A1 to Talarico et al.
AS to claim 8, Loehr discloses A user equipment (UE), the UE comprising: a transceiver; and a processor, operably coupled to the transceiver, wherein the processor is configured to: 
first information related to a first duration after a transmission of a physical uplink shared channel (PUSCH) (Fig. 9, 10a, Fig. 11, T1+T2; paragraphs 82-87, 109, 113, 167-178, disclosing drx-ulretransmission timer [or T2] and UL HARQ RTT [or T2], where the total duration drx-ulretransmission + UL HARQ RTT, or T1+T2, teaches the recited “first duration after a transmission of a UL/PUSCH transmission”, further teaching “first information”);
second information related to a second duration between the transmission of the PUSCH and a reception of HARQ-ACK(acknowledgement) information for the PUSCH (Fig. 9, 10a, UL HARQ RTT timer; Fig. 11, T1; paragraphs 82-87, 109, 113, 167-178, where UL Harq Rtt and T1 are both a duration situated between/starting from the UL/PUSCH transmission [i.e., the recited “first resource”] and the reception of an ack by the UE, where acks are not expected within UL Harq RTT and T1, which thus teach “second information”); 
signal informing of resources which can be used for transmitting the PUSCH (Fig. 9, 10a, NB-PDCCH (initial TX); Fig. 11, receive uplink grant for new data; paragraphs 82-87, 109, 113, 167-178);
transmit the PUSCH through a first resource among the resources (Fig. 9, 10a, NB-PDCCH (initial TX) and PUSCH; Fig. 11, receive uplink grant for new data and transmit new data; paragraphs 82-87, 109, 113, 167-178; teaching sending the PUSCH on the uplink resource(s), teaching this limitation); 
monitor the HARQ-ACK information for the PUSCH in a second resource located after the second duration from the first resource (Fig. 9, 10a, UL HARQ RTT timer; Fig. 11, T1; paragraphs 82-87, 109, 113, 167-178, where UL Harq Rtt / T1 is a duration situated between the UL/PUSCH transmission and the reception of an ack by the UE, where acks are not expected within UL Harq RTT and T1, which thus teach “second information”); and 
based on the HARQ-ACK information not being received within the first duration from the first resource, performing a corresponding action (Fig. 9, 10a, NB-PDCCH (initial TX) and PUSCH, paragraphs 82-87, 109, 113, 167-178, Fig. 11, see, e.g., “start, run and stop T1” -> “start and run T2” -> “T2 expired?” -> no ->  “ack received?” -> no -> “retx grant received” -> no ->“t2 expired?” -> … until “t2 expired?” -> yes, thus teaching that the time period intervals T1 + T2 [i.e., the recited “first duration”, which is measured from PUSCH, i.e., the “first resource”, and so is T1], is counted down and when this composite time interval elapses, an action is performed in response, teaching this limitation)
Loehr does not appear to explicitly disclose “retransmit the PUSCH based on not being received the HARQ-ACK information in the first duration from the first resource”; receiving communication parameters from the base station.
Jen discloses “retransmit the PUSCH based on not receiving the HARQ-ACK information in the first duration from the first resource” (paragraph 10: “two harq feedbacks nack/ack indicate whether the enb has correctly received a transmission on PUSCH. When the nack is received, or when a certain time elapses without receiving any feedback [where this “feedback”, i.e., “HARQ-ACK information”, is understood to be transmitted in a network resource, i.e., an embodiment of “first resource”, and the “certain time elaps[ing] without receiving any feedback” is an embodiment of “first duration”], the transmitter retransmission the transport block [i.e., retransmit the PUSCH”]”, teaching this limitation);
Receiving communication parameters from the base station (paragraphs 57-71, Fig. 7, 704, Fig. 8, 804: “wherein the measurement gap is configured by a network”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Jen, in conjunction with the method as disclosed and taught by Loehr, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA to utilize or incorporate Jen’s teaching of “retransmit the PUSCH based on not receiving the HARQ-ACK information in the first duration from the first resource”, in Loehr’s teaching of “based on the HARQ-ACK information not being received with the first duration from the first resource, performing a corresponding action”, since both teachings pertain to the method of waiting until a time period has elapsed to take certain action(s), so that the action taken in Loehr after the first duration is the corresponding action taken in Jen, which is the retransmission of the PUSCH, to reject “based on the HARQ-ACK information not being received within the first duration from the first resource, retransmit the PUSCH”. Also, to a PHOSITA, Jen’s teaching of “receiving communication parameters from the base station” and Loehr’s teachings of “first information related to a first duration after a transmission of a physical uplink shared channel (PUSCH)” and “second information related to a second duration between the transmission of the PUSCH and a reception of HARQ-ACK(acknowledgement) information for the PUSCH” are combinable to reject “receiving first information related to a first duration after a transmission of a physical uplink shared channel (PUSCH)” and “receiving second information related to a second duration between the transmission of the PUSCH and a reception of HARQ-ACK(acknowledgement) information for the PUSCH”, since it would have been obvious to apply Jen’s teaching of receiving communication parameters from the base station to the  communication parameters that are the embodiments of “first”/”second” information disclosed in Loehr. The cited references are also in the same field of endeavor regarding communication methods featuring reception and quality feedbacks from the receiver. The suggestion/motivation would have been to improve quality of communications by utilizing feedback information (Loehr, paragraphs 1-87; Jen, paragraphs 1-24). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Jen and Loehr do not appear to explicitly disclose configured grant UL transmission; downlink feedback information (DFI) including HARQ-ACK (acknowledgment) information; higher layer signaling; transmitting an UL transmission without receiving an uplink grant for the PUSCH.
Talarico discloses configured grant UL transmission (paragraph 25); 
downlink feedback information (DFI) including HARQ-ACK (acknowledgment) information (paragraphs 57 and 190); higher layer signaling (paragraphs 55, 116: RRC signaling); 
transmitting an UL transmission without receiving an uplink grant for the PUSCH (paragraph 25).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Talarico, in conjunction with the method as disclosed and taught by Leohr and Jen, to reject the limitations of this claim. In particular, Talarico’s teaching of “configured grant UL transmission” and Loehr and Jen’s combined teaching of “receiving first information related to a first duration after a transmission of a physical uplink shared channel (PUSCH)” are combinable to reject “receiving first information related to a first duration after a configured grant transmission of a physical uplink shared channel (PUSCH)”, since it would have been obvious to modify the PUSCH UL transmission in Loehr and Jen’s teaching to be a configured grant PUSCH UL transmission as suggested by Talarico. Similarly, Talarico’s teaching of “configured grant UL transmission” and “downlink feedback information (DFI) including HARQ-ACK (acknowledgment) information” is combinable with Loehr and Jen’s teaching of “receiving second information related to a second duration between the transmission of the PUSCH and a reception of HARQ-ACK(acknowledgement) information for the PUSCH” to reject “receiving second information related to a second duration between the configured grant transmission of the PUSCH and a reception of downlink feedback information (DFI) including HARQ-ACK (acknowledgment) information for the PUSCH”, since the DFI disclosed in Talarico also includes the HARQack information disclosed in Leohr and Jen. It would also have been obvious to a PHOSITA to convey the signal informing of resources which can be used for transmitting the PUSCH [disclosed in Loehr] in the higher layer signaling disclosed in Talarico, to reject “receive a higher layer signal informing of resources which can be used for transmitting the PUSCH”. It would have been obvious to a PHOSITA to perform Loehr’s discloses step of transmit the PUSCH through a first resource among the resources, such that the transmission is performed without receiving an uplink grant for the PUSCH as disclosed in Talarico, so as to reject “transmit the PUSCH through a first resource among the resources without receiving an uplink grant for the PUSCH”. Similarly, since Talarico’s DFI includes the Harq ack disclosed in Loehr and Jen, this would have rendered it obvious to modify Loehr’s teaching of monitor the HARQ-ACK information for the PUSCH in a second resource located after the second duration from the first resource, by substituting Talarico’s DFI for the Harq ack in Leohr’s teaching to reject “monitor the DFI including the HARQ-ACK information for the PUSCH in a second resource located after the second duration from the first resource”. The cited references are also in the same field of endeavor regarding communication methods featuring reception and quality feedbacks from the receiver. The suggestion/motivation would have been to improve quality of communications by utilizing feedback information in a variety of contexts (Loehr, paragraphs 1-87; Jen, paragraphs 1-24; Talarico, paragraphs 1-54). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 10, Loehr, Jen and Talarico teach the apparatus of parent claim 8.
TAlarico further discloses wherein the first information is configured for an unlicensed band (paragraphs 3-12: unlicensed spectrum and band).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Talarico, in conjunction with the method as disclosed and taught by Leohr and Jen, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding communication methods featuring reception and quality feedbacks from the receiver. The suggestion/motivation would have been to improve quality of communications by utilizing feedback information in a variety of contexts (Loehr, paragraphs 1-87; Jen, paragraphs 1-24; Talarico, paragraphs 1-54). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 12, Loehr, Jen and Talarico teach the apparatus of parent claim 8.
TAlarico further discloses perform a listen before talk LBT procedure before transmitting the PUSCH (paragraphs 12, 29: LBT performed before transmission of data).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Talarico, in conjunction with the method as disclosed and taught by Leohr and Jen, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding communication methods featuring reception and quality feedbacks from the receiver. The suggestion/motivation would have been to improve quality of communications by utilizing feedback information in a variety of contexts (Loehr, paragraphs 1-87; Jen, paragraphs 1-24; Talarico, paragraphs 1-54). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 13, Loehr, Jen and Talarico teach the apparatus of parent claim 12.
TAlarico further discloses wherein the LBT procedure is a procedure according to which transmission are not performed if the channel is identified as being occupied (paragraphs 12, 29: LBT performed before transmission of data).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Talarico, in conjunction with the method as disclosed and taught by Leohr and Jen, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding communication methods featuring reception and quality feedbacks from the receiver. The suggestion/motivation would have been to improve quality of communications by utilizing feedback information in a variety of contexts (Loehr, paragraphs 1-87; Jen, paragraphs 1-24; Talarico, paragraphs 1-54). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 14, Loehr, Jen and Talarico teach the apparatus of parent claim 8.
TAlarico further discloses perform a listen before talk LBT procedure before retransmitting the PUSCH (paragraphs 12, 29: LBT performed before transmission of data).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Talarico, in conjunction with the method as disclosed and taught by Leohr and Jen, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding communication methods featuring reception and quality feedbacks from the receiver. The suggestion/motivation would have been to improve quality of communications by utilizing feedback information in a variety of contexts (Loehr, paragraphs 1-87; Jen, paragraphs 1-24; Talarico, paragraphs 1-54). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 1, 15, please see rejection for claim 8.
AS to claims 3, 17, please see rejection for claim 10.
AS to claims 5, 18, please see rejection for claim 12.
AS to claims 6, 19, please see rejection for claim 13.
AS to claims 7, 20, please see rejection for claim 14.

Claims 9, 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0081743 A1 to Loehr et al., in view of U.S. Patent Publication No. 2010/ 322097 A1 to Jen and U.S. Patent Publication No. 2019/0342911 A1 to Talarico et al., further in view of U.S. Patent Publication No. 2018/0227945 A1 to Akkarakaran et al.
AS to claim 9, Loehr, Jen and Talarico teach the apparatus of parent claim 8.
TAlarico, Jen and Loehr do not appear to explicitly disclose wherein the first duration is given in slot units.
Akkarakaran discloses wherein the first duration is given in slot units (paragraphs 59, 65, 70, disclosing, e.g., multi-slot grants and starting slot index at which the grant applies)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Akkarakaran, in conjunction with the method as disclosed and taught by Talarico, Leohr and Jen, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding communication methods featuring reception and quality feedbacks from the receiver. The suggestion/motivation would have been to improve quality of communications by utilizing feedback information in a variety of contexts (Loehr, paragraphs 1-87; Jen, paragraphs 1-24; Talarico, paragraphs 1-54; Akkarakaran, paragraphs 1-16, 59 and 65). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 2, 16, please see rejection for claim 9.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463